Case: 12-1490    Document: 33     Page: 1      Filed: 07/10/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI ~ircuit

    BUTAMAX(TM) ADVANCED BIOFUELS LLC,
      Plaintiff/Counterclaim Defendant-Appellant,
                            AND

        E.!. DUPONT DE NEMOURS AND CO.,
                Counterclaim Defendant,
                             v.
                      GEVO, INC.,
                Defendant / Counterclaimant-
                         Appellee.


                         2012·1490


   Appeal from the United States District Court for the
District of Delaware in case no. ll-CV-0054, Judge Sue L.
Robinson.


                        ORDER
    Gevo, Inc. submits a motion to stay the temporary in-
junction issued by the United States District Court for the
District of Delaware in case no. 1l·CV-0054 pending
appeal.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1490    Document: 33    Page: 2     Filed: 07/10/2012




BUTAMAX(TM) ADVANCED BIOFUELS V. GEVO, INC.                2

    The appellant is directed to respond to the motion by
July 16, 2012.
                                     FOR THE COURT


   JUL 10 2012                       /s/ Jan Horbaly
       Date                          Jan Horbaly
                                     Clerk
cc: Leora Ben-Ami, Esq.
    Gerald J. Flattmann, Jr., Esq.
s26